Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 4/27/22.
	Claims 1-7, 9, 11-14, 16-17, and 19-20 are pending.
Allowable Subject Matter
Claims 1-7, 9, 11-14, 16-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the limitations “responsive to an expiration of the antenna dwell period and using an aggregated signal quality value, selecting a second antenna for a subsequent transmission, wherein the aggregated signal quality value is based on the first signal quality value and the one or more additional signal quality values, and wherein selecting the second antenna comprises: determining that the aggregated signal quality value is at or below a threshold signal quality value” as now recited in independent claim 1 and similarly recited in independent claims 11 and 17.
Moon et al., US 2003/0153358, (“Moon”) is the closest prior art of record.  Moon teaches an apparatus for selecting between a first antenna and a second antenna based on the RSSI values of the two antennas.  When the RSSI value of the first antenna is greater than the RSSI value of the second antenna, the connection to the first antenna is maintained.  When the RSSI value of the second antenna is greater than the RSSI value of the first antenna, the antenna is switched from the first antenna to the second antenna.  This is best described in Fig. 5 and its respective written description.  While Moon teaches antenna selection based upon the RSSI values, it does not teach or suggest the above-identified claim limitations of claim 1 and the similar limitations recited in the remaining independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414